NOTICE OF ALLOWANCE

Examiner’s Remarks
Regarding the amendment filed 2/23/2021:
The amendments to claims 1-10 are acknowledged and accepted.
The cancellation of claims 11-20 is acknowledged and accepted.
The addition of new claims 21-30 is acknowledged and accepted.
The amendment to the title is acknowledged and accepted.  In view of the amendment, the objection to the title in the office action dated 11/23/2020 is hereby withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 and 21-30 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, prior art fails to teach or reasonably suggest, either singly or in combination, a handheld basket comprising a second antenna configured to receive tag information from wireless tags within a second range covering a second region of the container space, the second range being different from the first range; and a 
Regarding claim 21, prior art fails to teach or reasonably suggest, either singly or in combination, a commodity container comprising a second antenna on a second side surface of the main body opposite to the first side surface; and a processing circuit configured to: store tag information received by the first antenna in a data storage; determine whether tag information received by the second antenna corresponds to the stored tag information; and generate a control signal for generation of a user notification when the tag information received by the second antenna does not correspond to the stored tag information, in addition to the other limitations of the claim.
Regarding claim 27, prior art fails to teach or reasonably suggest, either singly or in combination, a commodity container comprising a third antenna configured to receive tag information from wireless tags within a third range covering a third region of the container space, the third range being different from the first range and the second range; and a processing circuit configured to: store tag information received by the first antenna in a data storage; determine whether tag information received by the second antenna corresponds to the stored tag information; generate a first control signal for generation of a first user notification when the tag information received by the second antenna does not correspond to the stored tag information; determine whether tag information received by the third antenna corresponds to the stored tag information; and 
Claims not specifically addressed are allowable due to their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUEZU ELLIS whose telephone number is (571)272-2868.  The examiner can normally be reached on Monday - Friday, 11:00 am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SUEZU ELLIS/Primary Examiner, Art Unit 2876